       Case 1:19-cr-00875-LTS Document 15-1 Filed 01/30/2r·L~s~y- -

                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                ~~~--~~~~~-




----------------------------- x                                     DATE FILED: __/__:__~/_.:_LL 2L

UNITED STATES OF AMERICA
                                                 PROTECTIVE ORDER
                - v. -
                                                 19 Cr. 875 (LTS)
DARRIUS CHRISTOPHER,

                    Defendant.


----------------------------- x
            Upon the application of the United States of America,

Geoffrey   S.     Berman,    United     States      Attorney   for     the    Southern

District   of     New    York,   by   and   through    Ryan    Finkel     and    Mollie

Bracewell, Assistant United States Attorneys,                  of counsel,       for an

order precluding the dissemination of material produced pursuant

to Fed R. Crim. P. 16 ("Rule 16 Material") and providing additional

protections to a designated subset of Rule 16 Material which has

been classified as "Highly Confidential," 1 and based on the Court's

independent review,

            IT IS HEREBY ORDERED that

            (1)    defense       counsel    must    destroy    or    return     to   the

Government all Rule 16 Material                 (and any copies thereof)        at the



1 Highly Confidential Rule 16 Material will be marked with "Highly
Confidential" on the document or otherwise identified to defense counsel at
the time it is produced.

                                            1
       Case 1:19-cr-00875-LTS Document 15-1 Filed 01/30/20 Page 2 of 3



conclusion of this matter or when any appeal has become final;

               ( 2) the   defense     and   the defendant     are    precluded     from

disseminating any of the Highly Confidential Rule 16 Material to

anyone beyond the defendant, defense counsel, and any paralegal or

staff employed by the defense; and

               ( 3)   the defendant is precluded from taking or keeping

any copies,       or derivative notes,          of the Highly Confidential Rule

16 Material with them including into any jail facility;                       except

that the defendant may review copies of the Highly Confidential

Rule   16   Material      in    the   possession    of    defense   counsel   or   any

paralegal or staff employed by the defense,                  when in the presence

of   defense      counsel      or   any paralegal    or    staff    employed by    the

defense.




                                            2
         Case 1:19-cr-00875-LTS Document 15-1 Filed 01/30/20 Page 3 of 3




             IT   IS   FURTHER   ORDERED    that   the   defendant,         defense

counsel,    and any paralegal or staff employed by the defense are

precluded from publicly disclosing or disseminating the identity

of any witnesses or victims identified in the Rule 16 Material.



Dated:       New York, New York
             JtMWl.'ff i1 , 2 02 o




                                            LAURA TAYLOR SWAIN,   U.S.D.J




                                        3
